Filed 6/28/21 P. v. Moreno CA6
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                                 H048083
                                                                            (Santa Clara County
              Plaintiff and Respondent,                                      Super. Ct. Nos. C1895489,
                                                                                             C1922590, C1923209)
              v.

 RUDY ALBERT MORENO,

              Defendant and Appellant.


          After entering into a comprehensive plea agreement, defendant Rudy Albert
Moreno pleaded no contest to several misdemeanors alleged in separately filed
complaints involving domestic violence, vandalism, violation of a domestic violence
protective order, and possession of methamphetamine and admitted violating his
probation. He was placed on three years’ formal probation with a nine-month county jail
sentence deemed served.
                                 I. FACTUAL AND PROCEDURAL BACKGROUND1
     A. Case No. C1895489
          On July 16, 2018, Moreno was charged by complaint in Santa Clara County case
No. C1895489 (C1895489) with one felony count of inflicting corporal injury on C.S., a
person with whom he had a dating relationship (Pen. Code, § 273.5, subd. (a)).2

          1
         Because no preliminary hearings were held and no probation reports were
prepared, we derive the limited facts and procedural history from the documents in the
clerk’s transcript and the reporter’s transcripts from Moreno’s sentencing and change of
plea hearings.
       2
         Unspecified statutory references are to the Penal Code.
       On July 30, 2018, pursuant to a negotiated disposition, the offense was reduced
to a misdemeanor and Moreno pleaded nolo contendere. The trial court placed Moreno
on probation for three years and ordered him to serve 90 days in county jail, with total
credit of 37 days (19 days of custody credit plus 18 days of conduct credit pursuant to
section 4019). Moreno was also ordered to perform 20 hours of community service and
pay the following fines, fees, and assessments: (1) a restitution fund fine of $165
(§ 1202.4); (2) a probation revocation restitution fine of $150 (suspended) (§ 1202.44);
(3) a court security fee of $40 (§ 1465.8, subd. (a)); (4) a criminal conviction assessment
of $30 (Gov. Code, § 70373); (4) a domestic violence shelter fee of $50 (§ 1203.097,
subd. (a)(11)(A)); (5) a domestic violence fee of $50 (§ 1463.27); (6) a criminal justice
administration fee of $129.75 payable to the City of San Jose (Gov. Code, §§ 29550,
29550.1, 29550.2); and (7) a probation supervision fee of $20 per month (§ 1203.1b).
The trial court issued a domestic violence protective order prohibiting any contact with
C.S. for 10 years.
   B. Case Nos. C1922590 and C1923209
       On December 3, 2019, Moreno was charged by complaint in Santa Clara County
Superior Court case No. C1922590 (C1922590) with one count of misdemeanor battery
on C.S. (§ 243, subd. (e)(1)) and one misdemeanor count violating a protective order
(§ 166, subd. (c)(1)).
       On December 13, 2019, in Santa Clara County case No. C1923209 (C1923209),
Moreno was charged with felony inflicting corporal injury on a person (C.S.) with
whom he had a dating relationship (§ 273.5, subd. (a); count 1), misdemeanor vandalism
(§ 594, subd. (b)(2)(A); count 2), misdemeanor violation of a protective order (§ 166,
subd. (c)(1); count 3), and misdemeanor possession of methamphetamine (Health & Saf.
Code, § 11377, subd. (a)).




                                             2
   C. February 6, 2020 Plea Hearing
       On February 6, 2020, pursuant to a negotiated disposition, the prosecution reduced
count 1 in C1923209 to a misdemeanor and Moreno entered a plea of no contest to all
four counts in that case. In C1922590, Moreno pleaded no contest to both misdemeanors
as charged and in C1895489, Moreno admitted violating his probation. Moreno’s pleas
were entered on condition that: (1) he would be placed on formal probation for three
years; (2) ordered to serve a total term of nine months in county jail (six months in
C1923209, consecutive to a three-month term imposed in C1922590, and concurrent with
a three-month term imposed in C1895489). The parties stipulated that Moreno would be
granted presentence credits from January 10, 2020.
   D. April 21, 2020 Sentencing
       In C1922590, the trial court, after suspending imposition of sentence, placed
Moreno on formal probation for a period of three years and ordered him to serve three
months in county jail consecutive to the (six month) term imposed in C1923209 with the
jail term deemed served. Moreno was ordered to pay the following fines, fees, and
assessments: (1) a restitution fund fine of $165 (§ 1202.4); (2) a probation revocation
restitution fine of $150 (suspended) (§ 1202.44); (3) a court security fee of $80 (§ 1465.8,
subd. (a)); (4) a criminal conviction assessment of $60 (Gov. Code, § 70373); (4) a
domestic violence shelter fee of $200 (§ 1203.097, subd. (a)(11)(A)); (5) a domestic
violence fee of $500 (§ 1463.27); (6) a criminal justice administration fee of $129.75
payable to the City of San Jose (Gov. Code, §§ 29550, 29550.1, 29550.2); and (7) a
probation supervision fee not to exceed $25 per month (§ 1203.1b).
       In C1923209, the trial court suspended imposition of sentence, placed Moreno on
formal probation for a period of three years, and ordered that he serve six months in
county jail consecutive to the (three month) term imposed in C1922590 with the jail term
deemed served. Moreno was ordered to pay the following fines, fees, and assessments:
(1) a restitution fund fine of $165 (§ 1202.4); (2) a probation revocation restitution fine of

                                              3
$150 (suspended) (§ 1202.44); (3) a criminal laboratory fee of $50 plus $155 in penalty
assessments (Health & Saf. Code, § 11372.5); (4) a drug program fee of $150 plus $450
in penalty assessments (Health & Saf. Code, § 11372.7); (5) a crime prevention fund fine
of $10 plus $30 in penalty assessments (§ 1202.5); (6) a court security fee of $160
(§ 1465.8, subd. (a)); and (7) a criminal conviction assessment of $120 (Gov. Code,
§ 70373). The court waived both the domestic violence shelter fine (§ 1203.097,
subd. (a)(11)(A)) and the domestic violence fine (§ 1463.27).
       In C1895489, the trial court reinstated probation under the original terms and
conditions, with a concurrent three-month county jail term, also deemed served.
       Moreno timely appealed.
       Appellate counsel has declared that he notified Moreno both of his intentions to
request independent review under People v. Wende (1979) 25 Cal.3d 436 (Wende) and of
Moreno’s right to file written argument on his own behalf. We notified Moreno of his
right to submit written argument on his own behalf but have received no response from
him.
       We have reviewed the record under Wende, supra, 25 Cal.3d 436 and People v.
Kelly (2006) 40 Cal.4th 106. Concluding there is no arguable issue on appeal, we affirm
the order of probation.
                                      II. DISPOSITION
       The order of probation is affirmed.




                                             4
                           _______________________________
                           Greenwood, P.J.




WE CONCUR:




______________________________________
 Elia, J.




______________________________________
 Grover, J.




People v. Moreno
No. H048083